United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                                                                                    September 5, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                Charles R. Fulbruge III
                                                                                        Clerk
                                 FOR THE FIFTH CIRCUIT



                                        No. 02-60942
                                      Summary Calendar



       DIANNE BOLEN; THEROLD BOLEN,

                                                           Plaintiffs-Appellants,

                                             versus

       MISSISSIPPI ADMINISTRATIVE SERVICES, INC.,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                           the Northern District of Texas
                             (USDC No. 1-02-CV-152)
           _______________________________________________________


Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

       The district court entered an order under 28 U.S.C. § 1292(b) granting appellants’

motion for permission to appeal the court’s interlocutory order denying their motion to



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
remand. Appellants did not file with this court a request for permissive appeal within ten

days of the district court’s § 1292(b) order, as required by Fed. R. App. P. 5. We

therefore lack appellate jurisdiction, and must dismiss this appeal. See Aucoin v.

Matador Servs., Inc., 749 F.2d 1180 (5th Cir. 1985). Appellants ask that the rules be

suspended under Fed. R. App. P. 2, but Rule 2 provides that the rules may be suspended

“except as otherwise provided in Rule 26(b),” and Fed. R. App. P. 26(b) provides that we

may not extend the time for filing a petition for permission to appeal.

       DISMISSED.




                                             2